                                                                       FILED
                                                               in the Middle District of
                                                                    North Carolina
                                                                   May 21,19,2020
                                                                  January     2021
                                                                      6:20 pm
                                                                     2:29  pm
                                                           Clerk, US District Court
                                                              By: __________
                                                                      KMkg




Case 1:21-mj-00026-LPA Document 4 Filed 01/19/21 Page 1 of 5
Case 1:21-mj-00026-LPA Document 4 Filed 01/19/21 Page 2 of 5
Case 1:21-mj-00026-LPA Document 4 Filed 01/19/21 Page 3 of 5
Case 1:21-mj-00026-LPA Document 4 Filed 01/19/21 Page 4 of 5
Case 1:21-mj-00026-LPA Document 4 Filed 01/19/21 Page 5 of 5
